Citation Nr: 1730262	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-24 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to automobile and adaptive equipment, or adaptive equipment only.
 
2.  Entitlement to specially adapted housing, or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had service from January 1964 to March 1967 during the Vietnam Era.
He is a combat Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to (1) automobile and adaptive equipment, or adaptive equipment only; (2) specially adapted housing; or (3) a special home adaptation grant.

He is service-connected for PTSD (100 percent from June 1998), coronary artery disease (CAD) (10 percent from July 1998 and 30 percent from May 2009), diabetes mellitus, type 2 (10 percent from January 2005); shell fragment wounds and scars to his hips and left calf (20 percent from April 1972); retained foreign bodies (10 percent August 1987); malaria (noncompensable from April 1972) and erectile dysfunction (noncompensable from May 2011).  He is not service connected for peripheral vascular disease (PVD).  

It is unclear from his treatment records when he was officially diagnosed with PVD.  He was diagnosed with CAD in 1991 and had right femoral popliteal surgery in 2001 due to PVD.  He was diagnosed with diabetes in 2003.  He has had two amputation surgeries one in 2003 and another in 2005 (after his diabetes diagnosis).  He also has had a severe hip injury in service.

At issue is whether these service-connected disabilities (CAD, diabetes, and shrapnel injuries to his hip and leg) have resulted in the loss or loss of use of one or both lower extremities/feet or other impairments as outlined below.

By way of history, his service treatment records (STRs) reflect that he suffered from shell fragment wounds to the left hip, calf, and buttock with involvement of muscle group XVII.  Although his wounds were debrided, not all shell fragments were removed.  (See January 1966 STRs).

Post-service records reflect complaints of stiffness and pain in his left hip on prolonged sitting or walking.  In a June 1984 written statement, he stated that he could not drive a clutched vehicle because of his hip injury in service.

A March 1988 VA examination reflects, in part, decreased sensation on the back of the left calf extending down to the medial side of the left foot.  The examiner could not find either gross or measurable muscle atrophy in left thigh or calf.

Review of VA outpatient treatment records showed a note dated October 15, 1998 reporting a history of myocardial infarction status post two angioplasties.

A February 1999 VA examination noted moderate muscle group loss of function of the left calf muscle and left buttock.  He had a history of hypertension, headache, and status-post angioplasty twice.  He had open heart surgery and a history of ruptured disk in the back.

In January 2000, a magnetic resonance imaging (MRI) for his hip showed shrapnel remaining in the hip/leg areas that caused him extreme pain.  He was barely ambulatory at that time and his toes were turning blue due to lack of circulation/pinched nerve.

A February 2000 medical treatment record reflects that he used a cane for a long time.  He was unable to go for stress test because of his heart condition and that he could barely walk on left leg.  A March 2000 VA examination noted residual shell fragment wounds to the left buttock, left calf, right elbow and right foot.

In October 2003, he had an amputation that was secondary to circulatory impairment/ischemic gangrene of his right lower leg from chronic wound problems.  He had stents placed in the left leg in 2003 he subsequently developed MRSA infection to the right stump requiring further amputation in July 2005.  (See 7/12/05 treatment record).

A May 2008 VA examination reflects a diagnosis of CAD, with first myocardial infarction in 1991.  Chest x-ray images revealed a normal size heart.  An echocardiogram dated May 19, 2009, revealed left ventricular ejection fraction of 60-6 5 percent with moderate hypertrophy and mildly dilated right ventricle with normal function.  VA examination dated August 5, 2011 for ischemic heart disease confirmed diagnosis of CAD with requirement for medication.  There was no evidence of congestive heart failure or automatic implantable device (pacemaker).  The examiner noted evidence of hypertrophy/dilatation based on chest x-ray dated December 23, 2010.  The examiner estimated a METs level at 1-3, based on symptoms of dyspnea, fatigue, angina, and dizziness.

A January 2012 written statement from his physician reflects, in part, PVD in the left lower extremity that was related to and has caused him to lose his right lower extremity.  He has significant claudication that limits him dramatically and will likely have to have the other leg amputated in the future.

In the recent August 2013 VA examination, the VA examiner opined that it was less likely as not that his peripheral neuropathy of all extremities and PVD had been aggravated beyond normal progression by his diabetes mellitus type 2.  The examiner's rationale was premised, in part, because there was no medical evidence that the PVD had been aggravated beyond normal or natural progression by his diet controlled diabetes mellitus type 2.  The examiner further stated that he had clearly had PVD since the 1990s severe enough to warrant a right fern-pop bypass surgery in 2001 then right amputation in November 2003.  He was a smoker and had a long history of hypertension, and obesity, which were all risk factors for PVD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by an appropriate qualified physician.  After reviewing his claims file, to include specific consideration of the evidence outlined above in this remand, please provide an opinion as to: 1) whether his service-connected disabilities (CAD, diabetes, and shrapnel injuries to his hip and leg) have resulted in the loss or loss of use of one or both lower extremities/feet; 2) does he have ankylosis of one or both hips?  (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure)?; 3) does the extent and severity of his service-connected heart condition, as well as injuries to his hip, leg, calf, and ankle/foot, more nearly approximate loss of use of a foot (i.e., no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance)?; and 4) Did his CAD, shrapnel injury to his body, and diabetes contribute to his PVD?

Please provide a detailed explanation for your conclusions.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




